Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-80601-RAR

  JASON GOLDSTEIN, individually and
  on behalf of all others similarly situated,

         Plaintiff,

  v.

  COSTCO WHOLESALE CORPORATION,

        Defendant.
  _______________________________/

                 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

         THIS CAUSE comes before the Court on Defendant Costco Wholesale Corporation’s

  Motion to Dismiss [ECF No. 34] (“Motion”). The Court having carefully reviewed the Motion,

  Plaintiff’s Response in Opposition [ECF No. 42] (“Response”), and Defendant’s Reply [ECF No.

  48], and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion [ECF No. 34] is GRANTED

  for the reasons set forth below. Plaintiff’s First Amended Complaint [ECF No. 22] (“FAC”) is

  DISMISSED with prejudice.

                                           BACKGROUND

         This action joins a flurry of virtually identical cases wherein creative class action litigants

  have seized on a novel reading of Florida’s decades-old wiretapping statute, the Florida Security

  of Communications Act (“FSCA”), to attack the use of so-called session replay software on

  commercial websites. The FSCA provides a cause of action against parties that intercept or use

  private communications without the speaker’s consent. FLA. STAT. §§ 934.10(1)(a), (d). Plaintiff

  alleges that Defendant violated the FSCA by using session replay software to record Plaintiff’s
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 2 of 7




  mouse clicks and other commands on Defendant’s website. See generally FAC [ECF No. 22].

  Defendant moves to dismiss the case for failure to state a claim under Federal Rule of Civil

  Procedure 12(b)(6). See generally Mot. [ECF No. 34].

                                         LEGAL STANDARD

         When reviewing a motion to dismiss, a court must view the complaint in the light most

  favorable to the plaintiff and accept the plaintiff’s well-pleaded facts as true. Hunt v. Aimco

  Properties, L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). But a court need not accept plaintiff’s

  legal conclusions as true. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009);

  see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, “[t]o survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). A pleading is facially plausible when the plaintiff states enough facts for the

  court to draw a “reasonable inference” that the defendant is liable for the alleged conduct. Id.

                                              ANALYSIS

         Courts bear the responsibility of applying the law to a constantly shifting technological and

  societal landscape. When the Framers crafted the Fourth Amendment to the United States

  Constitution, for example, they could not have envisioned how smartphones and GPS would fit

  into the framework of “papers” and “effects.” U.S. CONST. amend. IV. See Riley v. California,

  573 U.S. 373 (2014); United States v. Jones, 565 U.S. 400 (2012). But the courts’ flexibility has

  its limits. Courts may not rewrite statutes to change with the times. The Constitutions of Florida

  and the United States give this power to the legislative bodies alone. Rather, the Court must take

  the law as it is and apply it faithfully to new facts as they arise. Here, Plaintiff asks the Court to

  rewrite Florida’s wiretapping law in the face of changing technology.



                                               Page 2 of 7
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 3 of 7




          Plaintiff alleges that “Defendant utilized ‘session replay’ spyware to intercept Plaintiff’s

  and the Class members’ electronic computer-to-computer data communications with Defendant’s

  website, including how they interacted with the website, their mouse movements and clicks,

  keystrokes, search terms, information inputted into the website, and pages and content viewed

  while visiting the website.” FAC [ECF No. 22] ¶ 7. These actions, says Plaintiff, violated his

  “substantive legal privacy rights under the FSCA.” Id. ¶ 17. Virtually identical litigation has

  popped up in state and federal courts all over Florida. Several district courts have adopted by

  reference a state court order dismissing the claim because “the FSCA does not apply” to claims

  regarding session replay software. See, e.g., Swiggum v. EAN Servs., LLC, No. 8:21-493, 2021

  WL 3022735, at *2 (M.D. Fla. July 16, 2021) (citing Jacome v. Spirit Airlines, Inc., No. 2021-

  000947-CA-01 (Fla. Cir. Ct. June 17, 2021) (ruling that “the FSCA does not apply to the plaintiff’s

  claims regarding session replay technology software on a commercial website”)); Cardoso v.

  Whirlpool Corp., No. 21-60784, 2021 WL 2820822, at *2 (S.D. Fla. July 6, 2021) (same); Connor

  v. Whirlpool Corp., No. 21-14180, 2021 WL 3076477, at *2 (S.D. Fla. July 6, 2021) (same). The

  Court agrees with these rulings and finds their brevity compelling. But the Court cannot ignore

  the fundamental problem of statutory construction in Plaintiff’s interpretation of the FSCA.

  Plaintiff’s attempt to redefine the FSCA’s key terms, coupled with the outbreak of litigation

  centered on this statute, begs for a deeper analysis to clarify its limited scope.

          The Court interprets statutory language according to its plain meaning, in the context of

  the entire statute, as assisted by the canons of statutory construction. Edison v. Douberly, 604 F.3d

  1307, 1310 (11th Cir. 2010). The relevant terms of the FSCA must be construed in a manner

  consistent with their plain meaning and context. See id. The Court therefore turns to the provisions

  of the statute at issue in this case.



                                               Page 3 of 7
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 4 of 7




         Section 934.03(1)(a) of the FSCA prohibits “[i]ntentionally intercept[ing], endeavor[ing]

  to intercept, or procur[ing] any other person to intercept or endeavor to intercept any wire, oral, or

  electronic communication,” and Section 934.03(1)(d) prohibits “[i]ntentionally us[ing], or

  endeavor[ing] to use, the contents of any wire, oral, or electronic communication, knowing or

  having reason to know that the information was obtained through the interception of a wire, oral,

  or electronic communication in violation of [the FSCA].” The statute defines intercept as “the

  aural or other acquisition of the contents of any wire, electronic, or oral communication through

  the use of any electronic, mechanical, or other device.” FLA. STAT. § 934.02(3) (emphasis added).

  Contents are “any information concerning the substance, purport, or meaning of that

  communication.” Id. § 934.02(7) (emphasis added). 1 The touchstone in many cases arising under

  the FSCA and similar statutes is this definition of contents.

         Courts interpreting contents under the ECPA distinguish between “a record or other

  information pertaining to a . . . customer” (known as “record information”) and the contents—i.e.,

  “substance, purport, or meaning”—of the communication itself. In re Zynga Priv. Litig., 750 F.3d

  1098, 1106 (9th Cir. 2014) (quotations omitted) (“[T]he term ‘contents’ refers to the intended

  message conveyed by the communication, and does not include record information.”). Here,

  Plaintiff alleges that Defendant intercepted the substance of his communications with Defendant’s

  website. FAC ¶ 39. Plaintiff’s purported substance includes (1) his movements on the website

  (“mouse clicks and movements,” “scroll movements,” and “pages and content viewed”) and (2)

  information voluntarily input (“keystrokes,” “copy and paste actions,” “search terms,” and

  “information inputted by Plaintiff”). Id.



  1
    The FSCA was modeled after its federal counterpart, the Electronic Communications Privacy Act of 1986
  (“ECPA”), 18 U.S.C. § 2510 et seq., so Florida follows federal courts as to the meaning of analogous
  provisions. Minotty v. Baudo, 42 So. 3d 824, 831 (Fla. 4th DCA 2010).

                                               Page 4 of 7
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 5 of 7




         But contrary to Plaintiff’s interpretation, these actions did not convey the substance of any

  communication. Rather, this mere tracking of Plaintiff’s movements on Defendant’s website is

  the cyber analog to record information Defendant could have obtained through a security camera

  at a brick-and-mortar store. The FSCA’s text itself reinforces that such actions fall outside the

  statute’s purview. The statute specifically excludes “[a]ny communication from an electronic or

  mechanical device which permits the tracking of the movement of a person or an object.” FLA.

  STAT. § 934.02(12)(c). Although the tracking in this case is virtual rather than physical, the Court

  finds that the plain language of the statute exempts the sort of tracking that triggered this action.

  In Minotty, a Florida court found no interception under the FSCA where hidden security cameras

  installed at certain doctors’ offices recorded footage of the doctors. 42 So. 3d at 828, 830–32. The

  Minotty court concluded that silent surveillance videos of the doctors’ physical movements had no

  contents, as defined by the FSCA, because they did “not convey the substance of a particular

  communication.”     Id. at 830 (emphasis in original).       Likewise, Defendant’s recordings of

  Plaintiff’s movements on Defendant’s website had no contents because they did not convey the

  substance of any particular communication by Plaintiff.

         Plaintiff’s claim that Defendant recorded pages and content he viewed on Defendant’s

  website has no bearing on the Court’s analysis. See In re Zynga, 750 F.3d at 1107 (finding that

  webpages a user views are akin to addresses and do not constitute contents); Gonzales v. Uber

  Techs., Inc., 305 F. Supp. 3d 1078, 1086 (N.D. Cal. 2018) (finding no contents and dismissing

  argument “that the user was communicating he wanted to view that webpage”). Neither does

  Plaintiff’s attempt to frame his actions as “commands” transmitted “in the form of instructions” to

  Defendant’s servers. FAC ¶ 29. This language merely underscores that the information recorded

  did not convey the substance of a communication. Such commands are equivalent to “dialing,



                                              Page 5 of 7
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 6 of 7




  routing, addressing, or signaling information” that courts routinely deem non-contents. See, e.g.,

  In re Nickelodeon Consumer Priv. Litig., 827 F.3d 262, 275 (3d Cir. 2016) (affirming dismissal of

  wiretap claim and distinguishing URLs that “may convey substantive information” from those that

  convey “mere dialing, routing, addressing, or signaling information” (quotations omitted)); United

  States v. Forrester, 512 F.3d 500, 510 (9th Cir. 2008) (comparing numbers dialed on a telephone

  in pen register cases to “instructions . . . voluntarily turned over” to a computer server for the

  “purpose of directing the routing of information”); Gilday v. Dubois, 124 F.3d 277, 296, n.27 (1st

  Cir. 1997) (analogizing “call detailing,” which identifies the caller, the number called, and the

  date, time, and length of the call, to routing and signaling information associated with pen registers,

  and finding it outside the ambit of the ECPA); Figueroa v. State, 870 So. 2d 897, 901 (Fla. 5th

  DCA 2004) (holding that phone numbers dialed and received are not contents under the FSCA).

         Plaintiff argues in his Response that an inquiry into whether the alleged communications

  constitute content is premature at the Motion to Dismiss stage because “the question is not what

  contents were intercepted, but whether contents were intercepted.” Resp. [ECF No. 42] at 6

  (emphasis in original). This argument is unavailing. The Court must know what information was

  allegedly intercepted to determine whether it qualifies as content. Like every element of the FSCA,

  content must be plausibly alleged, and courts routinely dismiss complaints that fail to do so. See,

  e.g., Spirit at 7–8; Minotty, 42 So. 3d at 830; In re Zynga, 750 F.3d at 1106. To avoid dismissal,

  Plaintiff must have alleged that Defendant intercepted “the intended message conveyed by the

  communication” that revealed “the substance, purport, or meaning of [that] communication.” Fla.

  Stat. § 934.02(7); see In re Zynga, 750 F.3d at 1106.            Just because Plaintiff intended to

  communicate with Defendant’s website, see Resp. [ECF No. 42] at 12, does not mean his

  communications revealed any substance. They did not.



                                               Page 6 of 7
Case 9:21-cv-80601-RAR Document 53 Entered on FLSD Docket 09/09/2021 Page 7 of 7




         Defendant’s recordings of Plaintiff’s purported communications contained no substance.

  No substance means no contents, no contents means no interception, and no interception means no

  FSCA violation. The Court notes, without further analysis, that Defendant’s Motion contains other

  substantive grounds for dismissal, including consent and insufficient pleading. See generally Mot.

  [ECF No. 34]. But the Court need not reach those grounds. Statutory construction, standing alone,

  requires dismissal.

                                          CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that Defendant’s

  Motion [ECF No. 34] is GRANTED. Because Plaintiff’s failure to plead content, an essential

  element of the statutory cause of action, renders leave to amend futile, Plaintiff’s First Amended

  Complaint [ECF No. 22] is DISMISSED with prejudice. All pending motions are DENIED as

  MOOT, and the Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of September, 2021.




                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 7 of 7
